DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
In claim 2, the phrase “the heat source part of the box”, throughout the claim, should be changed to – the box heat source part --.
In claim 9, the phrase “the heat source part of the box”, throughout the claim, should be changed to – the box heat source part --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 3 depends from itself when it should depend from claim 1 or claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2016127613 A1, hereinafter, “Hong”) in view of Nearmen et al (US 20080078733 A1, hereinafter, “Nearmen”).

Regarding claim 1, Hong teaches a heat dissipation structure (heat dissipation module 4 and outer circulation fan group 7, see figures 1-5) of the door leaf (4, outer casing 10, bottom plate 13 and partition plate 15, see fig 5) of an display box (outdoor display, see fig 1), comprising a box frame (housing 1, see fig 1) and a box door leaf (4, 13, 15), wherein the box frame (1) comprises an outer frame (front case 12, see fig 1) and a connecting frame (first sub-piece a partition, see p. 3, ¶ 4, not labeled but clearly seen in fig 4), 
the outer frame (12) is fixedly arranged around the connecting frame (first sub-piece a partition), 
a display module (display screen 2, see fig 4) are fixedly connected to the connecting frame (first sub-piece a partition, see p. 3, ¶ 4), and the backs (rear of 2) of the display module (2) face the rear (10) of the box frame (1), 
the display module (2) are installed in the box frame (1) by the connecting frame (first sub-piece a partition, see p. 3, ¶ 4), 
a heat collection cavity (first chamber enclosing inner circulation heat dissipation air channel A, see fig 2) is simultaneously formed in the box frame (1) and on the backs of the display module (2), 
when working, a number of the LED display module (2) are energized and emitting light (as expected from displays), and the light is irradiated forward (evident from figure 1), and the heat generated (by the light sources of 2) by the operation of the display module (2) is concentrated in the heat collection cavity (first chamber), 

the box door leaf (4, 13, 15) comprises an outer door leaf plate (13) and an inner lining board (4), wherein the inner lining board (4) is arranged on the inner side (left side of 13) of the outer door leaf plate (13), and at the same time, a ventilation and heat dissipation channel (second chamber enclosing outer circulation heat dissipation air passage B, see fig 2) is formed between the inner lining board (4) and the outer door leaf plate (13), 
the ventilation and heat dissipation channel (second chamber) is in communication (in thermal communication, as seen in fig 2) with the heat collection cavity (first chamber), 
the ventilation and heat dissipation channel (second chamber) comprises an air inlet (air inlet b, see fig 3) and an air outlet (air outlet a, see fig 5), wherein the air inlet (b) is in communication (in thermal communication) with the heat collection cavity (first chamber), and the air outlet (a) is arranged on the outer door leaf plate (13), 
the inner lining board (4) comprises an inner side (left side of 4) and an outer side (right side of 4), and the ventilation and heat dissipation channel (second chamber) is located between the outer side (right side of 4) of the inner lining board (4) and the 

Hong does not explicitly teach the display box is a LED display box; and the display module comprises a plurality of LED display modules; the LED display modules uniformly face the rear of the box frame.
However, one of ordinary skill would have recognized a large number of display modules utilize LED technology because of the many benefits that LED backligting provide, as disclosed by Nearmen below:
Nearmen teaches a heat dissipation structure (heat sink 50, see figure 3) of the door leaf (rear cover 16) of an display box (LED display module 10) and having display modules (upper LED display assembly 12 and the lower LED display assembly 14);
the display box (10) is a LED display box (as seen in fig 3); and the display module (12, 14) comprises a plurality of LED display modules (at least two, as seen in fig 3); the LED display modules (12, 14) uniformly face the rear (rear of 10) of the box frame (frame of 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plurality of display modules as taught by Nearmen into the teachings of Hong since display modules with LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption. One of ordinary skill would have been 

Regarding claim 2, Hong teaches wherein, the air in the ventilation and heat dissipation channel (second chamber) flows in from the air inlet (b), and then flows out from the air outlet (a), during this process, part of the heat  generated by the operation of the heat source part of the box (5) is directly transferred (as seen in fig 2) to the heat collection cavity (first chamber), and then the airflow in the ventilation and heat dissipation channel (second chamber) is used for ventilation and heat dissipation (as seen in fig 2), 
the other part of the heat generated (conductive heat) by the operation of the heat source part of the box (5) is directly transferred (via conduction) to the lining board (4), and then the lining board (4) is ventilated by the airflow (as seen in fig 2) in the ventilation and heat dissipation channel (second chamber).

Regarding claim 3, Hong teaches wherein, an air inlet channel (B, see fig 2) is formed between the liner board (4) and the outer door leaf (13), and is communicated (thermally communicated, as seen in fig 5) with the heat collection cavity (first chamber), the air inlet channel (B) comprises an inlet (b) and an outlet (a), wherein the inlet (b) is arranged on the outer door leaf plate (13), and the outlet (a) is arranged on the lining board (4), the airflow flows in the air inlet channel (B), and at the same time the lining plate (4) can be ventilated and cooled (due to heat exchange between first and second chambers).

Regarding claim 4, Hong teaches wherein, the inlet (b) opens inwards (as seen in fig 5) from the outer door leaf plate (13).
Hong does not explicitly teach the inlet opens downward and is recessed in the outer door leaf plate.
Nearmen teaches the inlet (air intake enclosure inlet 190, see fig 16) opens downward and is recessed (as seen in fig 16) in the outer door leaf plate (16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the inlet as taught by Nearmen into the teachings of Hong in order to assist in channeling air flow in to the device. One of ordinary skill would have been motivated to make this modification to enhance air flow and at the same time deflect water or rain accumulation.

Regarding claim 6, Hong teaches wherein, the box heat source part (5) is centrally provided (as seen in fig 1) with a power supply (wires providing power supply, not labeled but connected via wire holes 131, see fig 3, see p. 5, ¶ 3) for the LED display (2), a power supply box (see boxed shape of 5), and a control circuit board (control module 3).

Regarding claim 7, Hong teaches wherein, the outer door leaf plate (13) and the inner lining board (4) are parallel to each other as seen in fig 5, so that the air in the ventilation and heat dissipation channels (second chamber) can flow smoothly (at least a portion of the air travels uninterrupted ).

Regarding claim 8, Hong teaches wherein, a fan (7) is provided at the air inlet (b), and the fan (7) is fixed close to the outer door leaf plate (13) through the frame cover (10); but
Hong does not explicitly teach wherein the fan is fixed on the inner side of the outer door leaf plate  through the frame cover.
However, Hong discloses in p. 6, ¶ 2, the door leave plate can be turned around its side.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to reposition the fan of Hong, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification as an alternative position for the fan to facilitate wiring connections and/or due to space constrains within the device. 

Regarding claim 9, Hong teach wherein, the heat source part of the box (5) is fixed (by hardware, not show in the drawings) close to the inner side (left side of 4) of the lining board (4); but
Hong does not explicitly teach wherein, the heat source part of the box is fixed on the inner side of the lining board by a fixing bar.
However, one of ordinary skill would have considered having the heat source part on the inner side of the lining board by a fixing bar to enhance heat transferring into 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to fix the heat source part of Hong on the lining board, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to enhance heat dissipation.
Moreover, one of ordinary skill would have considered using a fixing bar as an alternative approach to other hardware, as is known in the art.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to use a fixing bar to fix the heat source part of Hong, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using a fixing bar would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
.
Regarding claim 10, Hong teaches wherein, the air outlet (a) opens downward and is recessed (as clearly seen in fig 5) in the outer door leaf plate (13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Nearmen, as applied to claim 1 above, and further in view of Jiang et al (US 20110019414 A1, hereinafter, “Jiang”).

Regarding claim 5, Hong teaches wherein, the two door leaves (4, 13, 15) of the box are pivotally connected (as seen in fig 3 to 4) to the two sides of the box frame (1) respectively.
Jiang teaches a display box (base 2 of LED display device 100, see fig 4) having door leaves (front doors 1);
wherein, the two door leaves (left and right 1) of the box (2) are pivotally connected (as seen in fig 4) to the two sides (left and right sides of 2) of the box frame (2) respectively (as seen in fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the door leaves as taught by Jiang into the teachings of Hong, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to provide access for maintenance to Hong’s device having a larger number of display modules. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Nearmen, as applied to claim 1 above, and further in view of Kang Joon (US 9301435 B2, hereinafter, “Kang”).

Regarding claim 11, Hong teaches wherein the outer door leaf plate (13) is also provided with a lock (lock 101, securing 13 is closed into 12); but 
Hong does not explicitly teach wherein, the outer door leaf plate is provided with a waterproof rubber strip around it.
Kang teaches a display box (assembly 1000, see figures 1-8) having a door leaf (display assembly 201, see fig 8);
wherein, the outer door leaf plate (30) is provided with a waterproof rubber strip (sealing member 12 formed using rubber) around it (as seen in fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the waterproof rubber strip as taught by Kang into the teachings of Hong in order to provide enhance protection from the environment. One of ordinary skill would have been motivated to make this modification to provide protection to the inner components of the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xu, Li-jin. (CN 202067477 U) discloses a heat dissipation structure of the door leaf to cool down the inner temperatures of the LED display box. The structure of the display screen can be simplified. The heat dissipation effect of the display module can be improved, so that the reliability of the display screen can be improved.

Bouissiere et al. (US 20160324040 A1) discloses a display box having a door system that allows for maintenance of the device. The device allows the air intake vent to be fitted with a small gage mesh to prevent insects from entering the enclosure and an airflow valve to open when air pressure inside the air exhaust turret exceeds air pressure in the exterior environment such that a control unit can maintain internal temperature within the device within a preset range in a cost-effective manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875